ROBERTS, Judge,
dissenting.
The appellant argues on appeal that Officer LaRue’s evidence about the telephone conversation was obtained illegally because Sillers did not consent to the eavesdropping. The Court avoids the issue by holding that the objection to “predicate” was too general. But the appellant did more than object. After his (admittedly general) objection was overruled, the appellant was allowed to take the witness on voir dire:
“Q Officer, when you picked up the phone out there and you were listening on the other end?
“A Yes, sir.
“Q Prior to doing that, did you ask Johnny Sillers if it was all right if you listened to his conversation?
*861“A I didn’t. Someone else told, I believe, advised him that a police officer was gónna be — that was a police officer on the other phone that would be listening.
[Objection omitted]
“Q Did you personally ask Johnny Sil-lers if you could listen to his conversation?
“A No, sir, I didn’t.
“Q Did you get permission from him in any other way to listen to his conversation?
“A No, no, not, not by word of mouth, I didn’t.
[DEFENSE ATTORNEY]: “Okay. That’s all I have, Your Honor.
“THE COURT: All right. Proceed. DIRECT EXAMINATION (continued)
BY [PROSECUTING ATTORNEY]:
“Q It was understood by both you and Johnny that you were on the other phone?
“A Yes, sir.
“Q And what did they call each other on this conversation, you remember them using names?”
The appellant again objected to the predicate.
The appellant’s voir dire was concerned exclusively and expressly with Sillers’ consent. The prosecuting attorney understood that, for he immediately went to the question of consent after the voir dire. In this context, I would hold that it was made tolerably clear to the learned trial court that the objection went to Sillers’ consent.
If the merits were reached, I would hold that the State did not meet its burden to show that Sillers consented to the eavesdropping. He was brought back into the bar and saw LaRue already on the extension; no one is shown to have asked for permission and Sillers said he “wouldn’t dare” object, for, “I didn’t feel like I had a right to say anything.”
Without consent to listen, LaRue’s eavesdropping was in violation of 18 United States Code, Section 2511. See Weiss v. United States, 308 U.S. 321, 330, 60 S.Ct. 269, 272, 84 L.Ed. 298 (1939) (predecessor statute “contemplates voluntary consent and not enforced agreement to publication”); United States v. Laughlin, 223 F.Supp. 623 (D.D.C.1963).* Therefore I would hold that the illegally obtained evidence should have been excluded by authority of V.A.C.C.P., Article 38.23.
Before the court en banc.

 There is a subsidiary issue of whether the officer was acting “in the ordinary course of his duties” or using the telephone “in the ordinary course of his business.” See 18 U.S.C., Sec. 2510(5)(a). I would not hold that eavesdropping without consent falls within either of those phrases. See Weiss v. United States, supra; United States v. Harpel, 493 F.2d 346 (10th Cir. 1974); Campiti v. Walonis, 611 F.2d 387 (1st Cir. 1979).